Citation Nr: 0014632	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  95-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for a disability of the 
genitourinary system.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from November 1945 to 
January 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of March 1, 1995, and June 
22, 1995, by the Togus, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In the March 1995 
decision, the RO, among other determinations, denied service 
connection for a left shoulder disability, a hernia, and 
residuals of gonorrhea.  In June 1995, the RO denied service 
connection for a neck disability.  The Board reviewed the 
appeal on February 3, 1997, and remanded all issues to the RO 
for additional evidentiary development and readjudication.  
The case has been returned to the Board for further review.

At the time of the February 3, 1997, remand, the appeal 
included the additional issue of entitlement to service 
connection for a nose disability.  By a rating decision of 
November 30, 1999, the RO granted service connection for 
residuals of a nasal fracture and assigned a noncompensable 
evaluation from May 25, 1994.


FINDINGS OF FACT

1.  The record does not include competent medical evidence 
that a left shoulder disability was manifest during service 
or is related to service.

2.  The record does not include competent medical evidence 
that a hernia disability was manifest during service or is 
related to service.

3. The record does not include competent medical evidence 
that a genitourinary disorder was manifest during service or 
is related to service.

4.  The record does not include competent medical evidence 
that a neck disability was manifest during service or is 
related to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991).

2.  The claim for service connection for a hernia disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991).

3. The claim for service connection for a genitourinary 
disorder is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 1991).

4.  The claim for service connection for a neck disability is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed his original claim for VA disability 
compensation in May 1994.  The RO thereupon contacted the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, to request his service medical records.  The NPRC 
informed the RO in August 1994 that no medical records were 
on file and that the veteran's records had apparently been 
lost in a fire at the facility in 1973.  At the prompting of 
the NPRC, the veteran completed and returned an NA Form 13055 
providing information regarding the illness treated in 
service, treatment dates, the organization to which he was 
assigned, and the name and location of the medical facility 
where he was treated for each.  The veteran indicated therein 
that he had been treated for a hernia and a left shoulder 
disorder in January 1943 at Camp Kilmer, New Jersey, and that 
he had been treated for a neck injury in 1946 in Germany.  
The NPRC again certified in February 1995 that no service 
medical records were available for the veteran.

Private medical records from the Waterville Osteopathic 
Hospital were received in October 1994, including a number of 
test result reports and hospitalization discharge summaries 
dated from August 1986 through August 1990 showing treatment 
for various disorders, including, primarily, a low back 
disability associated with a post service injury and diabetes 
mellitus.  The diagnoses included osteopathic lesions of the 
cervical spine.  An August 1990 bone scan showed a small area 
of increased uptake in the midportion of the cervical spine 
which was thought to be probably due to degenerative joint 
disease.  The records contain no reference to abnormality of 
the left shoulder, a hernia, or a genitourinary disorder.  

In a statement dated in October 1990, R. C. G. Hottentot, 
D.O., related that he had followed the veteran for multiple 
complaints involving the left shoulder, right ankle and right 
knee.  The veteran was doing exercises for his left shoulder 
and stated that he was feeling better.  

The veteran was hospitalized at a VA facility in May and June 
1994 for treatment of diabetes

VA medical records show that the veteran was hospitalized in 
October and November 1994 for treatment of a right 
hemiparesis.  The diagnoses at discharge included diabetic 
neuropathy.

VA outpatient treatment records covering the period from 
October 1994 to February 1995 show treatment primarily for 
disorders unrelated to the present appeal.

C. G. Lloyd, D.O., reported in July 1990 that he had been 
treating the veteran for a hyperextension, hyperflexion 
whiplash accident.  The veteran had complained of neck pain, 
midback pain, and shoulder restriction.  In a report of 
accidental injury dated in August 1995, the veteran reported 
having been involved in a jeep accident in the summer of 1946 
while serving in Germany.  He claimed that he had hurt his 
neck in the incident and that he had not received treatment 
for the injury.  He indicated that he did not know where the 
hospital was and that because medical care for accidents 
would go against the company record, people did not go on 
sick call or to the hospital.

The NPRC conducted an additional search for service medical 
records in February 1996 and reported that to search for 
records related to 1946 it would need the month as well as 
the year.

Records from the Togus, Maine, VA Medical Center consisting 
of VA outpatient treatment records covering the period from 
April 1989 to October 1994 and hospital discharge summaries 
from hospitalizations in 1974, December 1978, July 1989, 
March 1992, and from December 1992 to February 1993 were 
received in March 1995.  The July 1989 hospitalization report 
included a diagnosis of degenerative joint disease of the 
cervical spine.  The remaining reports contained no reference 
to the disabilities at issue.  The outpatient treatment 
records contained a number of entries beginning in March 1989 
documenting bilaterally inguinal hernias.  In July 1991 the 
veteran claimed that the hernias had been noted in 1948.  A 
number of additional entries dated between 1989 and 1991 
referred to benign prostatic hypertrophy and symptoms 
attributed variously to prostatitis or urinary tract 
infection.  The remaining entries pertain to disorders not at 
issue in this appeal.  

The veteran testified at a hearing at the RO on April 1, 
1996, that he had sustained an injury to the neck in 1946 in 
a jeep accident in Germany and that his neck and his shoulder 
bothered him afterwards.  He indicated that he had not sought 
treatment after the accident.  He was not certain he had hurt 
his left shoulder in the accident but was sure that he had 
received an injury to the neck as a result of whiplash.  He 
did not recall having injured himself in a manner that would 
cause a hernia and indicated that he had not any problems 
with the hernia in service or gone on sick call about it.  
After service he had worked as a carpenter doing heavy 
construction until 1975, when he retired because of a back 
injury.  He related that he had begun receiving medical 
treatment at Togus in 1966.  Between 1948 and 1966 he had not 
seen a physician except on one occasion when he had his 
appendix removed.

In response to the Board's remand, the RO requested that the 
VA Medical Center in Togus, Maine, furnish records of 
treatment for the period from January 1966 to December 1974.  
No additional information was found other than an August 1974 
clinical record which did not pertain to the disabilities at 
issue.

While the case was in remand status the RO also obtained 
additional medical records in the possession of the Social 
Security Administration.  The material received consisted of 
private medical evidence dated during the period from 1977 
through 1980 and pertained primarily to treatment for the 
back following an injury received in November 1975 as a 
result of using a sledgehammer.  In September 1980, it was 
reported that there was a decreased range of motion in the 
left shoulder and a clinical impression of left frozen was 
recorded.  In another entry dated that same month, the 
veteran was noted to have complaints of muscle aches and 
joint pains involving various areas, including both shoulders 
and neck, among others.

The veteran underwent a VA examination in December 1998.  An 
examination of the genitourinary system reported that he had 
been treated for gonorrhea during service and had been 
essentially without problems afterward until recently.  A 
urethral stricture had been relieved by surgery in July 1998 
and he had had no residuals.  He reported having had at least 
five urinary tract infections in the past three years.  The 
assessment was left inguinal hernia, by history, not 
confirmed by physical examination.  No residuals of gonorrhea 
involving the urinary tract were found.  

On orthopedic examination the veteran complained of pain on 
motion of the left shoulder and neck which had become much 
worse in recent years.  Damp weather appeared to be a 
precipitating factor.  He stated that a VA physician had 
prescribed a neck brace in the 1980's but that it was worn 
out and he had nothing now.  On examination, the clinical 
assessments were stenosis and facet degeneration of the 
cervical spine, not likely related to service-connected 
injuries; and decreased range of motion of the left shoulder, 
not likely secondary to service-connected injury.  
Subsequently obtained by the RO were the reports of a number 
of VA hospitalizations in 1998 and 1999.  In July 1998, the 
veteran underwent surgery for repair of a urethral stricture.  
With the exception this surgery, the treatment received 
during these admissions pertained to disorders other than the 
disabilities at issue on appeal.  The veteran underwent a 
further VA examination in September 1999.  The diagnoses 
included generalized osteoarthritis.


II.  Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1999).  Service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

However, the preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) (renamed on March 1, 1999, as the 
United States Court of Appeals for Veterans Claims) has 
defined a well-grounded claim as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only plausible, to satisfy the initial burden of § 5107.  
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Once the 
claimant's initial burden of submitting a well-grounded claim 
has been met,  the VA is obligated under 38 U.S.C. § 5107(a) 
to 



assist the claimant in developing the facts pertinent to the 
claim.  The Court has held that the VA is prohibited from 
assisting a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In general, a claim for service connection is well grounded 
when three elements are satisfied with competent evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   First, there must 
be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence). Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods are related to service).  Grottveit v. Brown, 
5 Vet. App. 91, 93; Lathan v. Brown, 7 Vet. App. 359 (1995).  
See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  

In the present case, the veteran's service medical records 
are unavailable.  The NPRC has certified repeatedly that no 
records are available.  The RO has furnished all information 
available that would be potentially valuable in locating the 
records, but the NPRC has been unsuccessful in every 
instance.  The Board is unable to identify any other search 
options that might be potentially fruitful in locating and 
obtaining the missing records.  

The Court has held that where service medical records are 
unavailable, the VA has a heightened duty to explain it's 
findings and conclusions and to consider carefully 



the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App.  365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  An explanation must be provided 
to the claimant regarding the VA's inability to obtain or 
produce the records, and the VA must advise the veteran of 
the need to submit alternate forms of evidence.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  It is clear from the 
record that the RO has from the outset made every reasonable 
effort to develop the medical evidence regarding the service 
examination and treatment for the disorders at issue.  The 
specifics of where and when the veteran may have received 
post service examination and treatment for these disorders 
and the possible availability of documentation of any such 
treatment was discussed at great length at the veteran's 
hearing at the RO.  At the time of its initial review of this 
appeal the Board requested the RO to obtain relevant medical 
records in the possession of the Social Security 
Administration.  Consistent with the Court's holding in 
Witherspoon v. Derwinski, 2 Vet. App. 4 (1991) (stating that 
if a review of the evidence suggests a reasonable possibility 
that a claimant's disabilities are related to an alleged 
incident in service, a remand for an examination and medical 
opinion warranted, the Board remanded for the physical 
examination of the veteran.  As with the search for service 
medical records, the efforts made on the veteran's behalf in 
an attempt to accumulate a complete record of post service 
medical evidence has been as thorough as possible.  The 
search for service and post service medical documentation 
has, in fact, been as comprehensive as that which would have 
been undertaken if the duty to assist obligations under both 
§ 5107 and O'Hare must be deemed to have been satisfied and 
the case must now be decided on the basis of the evidence of 
record.

The medical evidence of record amply establishes that the 
veteran currently has osteoarthritis of the left shoulder and 
neck and a bilateral inguinal hernia and that he has been 
treated for what appears to be a chronic prostatitis in 
recent years.  The evidence of the current existence of these 
disabilities is sufficient to satisfy the first 



element of a well-grounded claim, namely, the existence of a 
current disability.  See Brammer, Rabideau, Id.  The record 
does not include competent medical evidence to support the 
veteran's allegations that the current disabilities are 
related to a disease or injury the veteran had in service.  
The evidence obtained with respect to post service medical 
care appears to be fairly complete yet it does not tend to 
establish that any of the disorders was present until many 
years after separation.  The veteran's case is not 
strengthened by the fact that by his own admission he did not 
receive any medical care before 1966, about 18 years after 
separation, except for his appendectomy.  When the veteran 
was ultimately examined by the VA for the purpose of 
determining whether there was a nexus between current 
disability and the claimed injury in service, the medical 
opinions obtained were addressed to the veteran's claim.  In 
the absence of evidence of a nexus between the current 
disabilities and the veteran's service from 1945 to 1948 or 
continuity from service to the presence, the claims are not 
well grounded.

In considering the veteran's claim, it must be emphasized 
that O'Hare does not lower the legal standard for 
establishing a well-grounded claim or for proving a service 
connection claim once the requirements of well groundedness 
are met.  Rather, it increases the VA duty to consider the 
evidence (and apply the benefit of the doubt rule, if 
applicable) and to explain its findings.  In the present 
case, those requirements have been satisfied.  The only 
conclusion possible from a review of the competent medical 
evidence available is that the veteran's claim is not well 
grounded with to any of the four issues on appeal.

In the absence of a well-grounded claim, the appeal must be 
denied as to each issue.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Although the RO did not expressly identify the 
absence of a well-grounded claim as the basis for the denial 
of service connection, this omission constitutes harmless 
error.  Meyer v. Brown, 9 Vet. App. 425 (1996).  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  



ORDER

Service connection for a left shoulder disability is denied.

Service connection for a hernia is denied.

Service connection for a genitourinary disorder is denied.

Service connection for a neck disability is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

